Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's Amendment for claims 1 & 17 filed 02/19/2020 have been fully considered and are moot in view new grounds of rejection. Examiner responds to Applicant’s argument filed on the same day as the following reasons:
With respect to the USC 101 Rejection: Applicant argues that claims 1 & 17 was amended was added a controller (which originally cited in the claim’s preamble) into the body of the claim and the map data contend was used by the vehicle.  
Examiner’s response:  The claims’ limitation is under broadest reasonable interpretation, cover performance in human’s mind but for the recitation of the “controller and “is used in the subject vehicle”.  The limitation is nothing new for improving the technical field.  Therefore, the 101 Rejection still remains.
With respect to the USC 103 Rejection: At page 7 through 10 of the application’s argument/remark, Applicant argues that Iwamura and Guo do not teach “preferentially acquiring at least one of a lane boundary line and lane connection in the map data content”(subject matter A), and “converting a format of the acquired map data content to a predetermined format that can be used in the subject vehicle” (subject matter B).  Examiner disagrees.
Iwamura teaches (at [0051]-[0052]) that the attribute data 113 refers to acquire the region data stored in the database 102 to read out the attribute data, and the position 
Guo discloses a map generation system (see Fig.1 & Fig.2) which has storage unit that contents GPS track DB and road map DB.  At Fig.7, step S221, the GPS track data is acquired when the system needed update of data regarding road necessary (see 7:40-60).  The GPS track data regarding road is obvious to have lane boundary line and land lane connection (see at least Fig.19).  Which meets the scope of “preferentially acquiring at least one of a lane boundary line and lane connection in the map data content”.
The combination of Iwamura and Guo is an adapted map system for providing vehicle performance in navigation with accuracy.
Applicant argues about “when executing the function regarding the autonomous driving with high and low level for achieving the function on the vehicle is acquired preferentially” which is not claimed.  
The 103 Rejection under Iwamura and Guo still remains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “preferentially acquiring …” and “acquiring with the controller update information …” lack clarity.  The claim fails to adequate whether the “prefrerentailly acquiring” step is done by the controller or by something else.  If these steps are performed by “the controller”, it is unclear why the method step of “acquiring …update information …” is for.  How the “update information” is defined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain .  
In the instant case, the claims 1-16, claim a map data method for “preferentially acquiring at least one of a lane boundary line and lane connection in the map data content”; “converting with the controller a format of the acquired map data …”; “storing with the controller the map data ….”; “acquiring with the controller update information regarding the map data ...”; “editing with the controller the map data ...”; and “outputting the edited map data content ….” are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea. The claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas. 
The claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller performing above steps amounts to no more than mere instructions to apply the exception using generic computer component which cannot provide an inventive concept.  
See MPEP 2106.05 with analysis such as:

Step 2A-Prong 2 (Practical Application?): No.  The claim’s limitation of steps above amount to mere data gathering, which is a form of insignificant activity.
Step 2B – Inventive Concept?: No.  As discussed with respect to Step 2A, the additional elements in the claim amount to no more than insignificant extra-solution activity.
Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (20090063424) in view of Guo (8359156). 
With regard to claims 1 & 17, Iwamura discloses map data storage method for acquiring map data content used in a subject vehicle and storing the map data content in a database by using a controller (an geographic information map system, see the abstract), comprising: 

converting a format of the acquired map data content to a predetermined format that can be used in the subject vehicle (a change object data indication module 112 can converts the extracted attribute data into a format allowing data exchange between devices, see at least [0055]+); 
storing the map data content converted into the predetermined format in the database (store in the map databases 101, see at least [0052]+ or the attribute database 103, see at least [0049] or [0067]-[0068]+); 
acquiring update information regarding the map data content stored in the database (map retrieval module 104; see at least [0050]-[0051]+) and
editing the map data content in the predetermined format stored in the database on a basis of the acquired update information (map is updated and edited as shown in fig.10, [0119]-[0122] or Step 714 updating or changing a retrieval time period, [0099]- [0108]+). 
 outputting the edited map data content to the subject vehicle to be used in the subject vehicle (see at least [0043]+)).  

Iwamura fails to teach preferentially acquiring at least one of a lane boundary line and lane connection in the map data content. 
Guo discloses a map generation system which preferentially acquiring at least one of a lane boundary line and lane connection in the map data content (in-vehicle GPS data collection unit 110, see at least 5:45-50, wherein the GPS track data contains road IDS 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iwamura by including acquiring at least one of a lane boundary and lane connection in the map data content as taught by Guo for providing road map more accuracy.

With regard to claim 2, Guo teaches that one type of the predetermined format is set for each item of the map data content (see at least 7:15-20).  

With regard to claim 3, Guo teaches that the predetermined format is a format in which a line is expressed by a point sequence (see at least 9:65-10:50).  

With regard to claim 4, Guo teaches that:
assigning a priority level to the map data content in accordance with a use frequency of the map data content in the subject vehicle (see at least 8:25-67+); and 
preferentially acquiring the map data content with the higher priority level, converting the map data content into the predetermined format, and storing the map data content in the database (see at least 9:3-20+).  

With regard to claim 5, Guo teaches setting the priority level of a lane boundary line and lane connection as the map data content to a level that allows the map data content to 

With regard to claim 6, Guo teaches acquiring content that is not included in the map data possessed by the subject vehicle; converting the format of the acquired map data content to the predetermined format; and storing the map data content converted into the predetermined format in the database (see at least 9:4-20+).  

With regard to claim 7, Guo teaches generating content that is not included in the map data possessed by the subject vehicle on a basis of the map data content stored in the database; and storing the generated map data content in the database (see at least 8:50-56).  

With regard to claim 8, Guo teaches acquiring the map data content in accordance with current positional information of the subject vehicle (see at least 5:50-60).  

With regard to claim 9, Iwamura teaches acquiring information regarding lane closure or information regarding lane connection as the update information, editing the information regarding the lane connection stored in the database (see at least [0123]+), 

With regard to claim 10, Iwamura teaches that when acquiring information regarding lane closure as the update information, deleting the closed lane and connection between the closed lane and another lane relating to the closed lane, the closed lane 

With regard to claim 12, Iwamura teaches determining the destination and the stop ping point no longer exist, see at least [025]-[0130] which meets the scope of the claim of “when a traveling direction in a lane is changed, deleting the lane and connection between the lane and another lane relating to the lane fora predetermined time”.

With regard to claim 11, Iwamura teaches that when acquiring information regarding lane closure immediately after an intersection during travel of the subject vehicle before the intersection, deleting a lane located before the intersection and connected to the closed lane and connection between the lane located before the intersection and another lane relating to the lane, the lane and the connection being stored in the database as the update information (see at least [0122]-[0125]+).

With regard to claim 13, Guo teaches that when acquiring information regarding lane connection or information regarding lane shape change as the update information, editing information regarding a lane shape stored in the database (see at least Fig.25, 11:2-12:67+).  

With regard to claim 14, Guo teaches generating information regarding a lane shape on a basis of information on a travel trajectory of the subject vehicle; and editing the information regarding the lane shape stored in the database, on a basis of the 

With regard to claim 15, Guo teaches generating a lane boundary line as the lane shape on a basis of the information on the travel trajectory of the subject vehicle and a lane width as road attribute information; and editing information regarding the lane boundary line stored in the database on a basis of the generated lane boundary line (boundary line L as illustrated in Fig.19, see at least 10:57-61).  

With regard to claim 16, Guo teaches teaches a profile track data obtained by the road map generation system which stores transversal line on the road (see at least 10:23-47). Therefore, a design choice of “changing a shape of a corresponding lane stored in the database on a basis of a shape of a lane located ahead of and/or behind the corresponding lane” in an expected way of implementing of Guo with no new or unexpected result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NGA X NGUYEN/Primary Examiner, Art Unit 3662